Opinion by
Mb. Justice Fell,
The only exceptions that require notice relate to the sufficiency of the indictment, which was drawn under the' act of May 9, 1889, P. L. 145. The act provides that any banker who-sball receive money from a depositor with the knowledge that he, the banker, is at the time insolvent, shall be guilty of embezzlement.
*143The indictment charges that the defendant, being a banker and knowing that he was insolvent, received money from a depositor.
The averment in the indictment follows the language of the act, and is in substantial compliance with the rules of criminal pleading.
The offence clearly and distinctly defined is the fraudulent receipt of the money of a depositor. The act is not to be nullified because this is called embezzlement and by a construction which reads into its provisions the definition of that offence. The word was not well chosen, but the intention is clear. The case was carefully tried and properly submitted.
The judgment is affirmed.